11/09/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0381


                                      DA 20-0381
                                   _________________

 DAWN M. AUGUSTINE,

              Petitioner and Appellee,

       v.
                                                                    ORDER
 JEWELS JEMS, INC., a Montana Corporation
 d/b/a/ THE CATTLEMEN'S CUT SUPPER
 CLUB,

              Respondent and Appellant.
                                _________________

       On October 6, 2020, the mediator for this appeal filed a report stating that the case
has settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  November 9 2020